Patterson, J.:
The plaintiff recovered a judgment in this action against the executors of the will of William Stein way, deceased, for the breach of a contract made between herself and William Steinway, by which contract provision was made by him for the support of the plaintiff and for maintaining and educating her children. At the time the contract was made (June 24, 1895), the plaintiff was the wife of George A. Steinway, a son of W illiam, and there were three children living of the said George A. Steinway and the plaintiff. In the contract the marriage of the plaintiff and George A. Steinway is set forth and the names and ages of their children are stated. It is then recited in the instrument that George A. Stein way, owing to certain weaknesses, infirmities and habits, is unable to support and maintain his wife and to support, maintain and educate the children, and that William Steinway is desirous of maintaining and supporting the plaintiff and of supporting, maintaining and educating the children in a manner comporting with their position, and that he is desirous that the children should be maintained, supported and educated under the guidance and direction of their mother. The agreement then proceeds to provide as follows: That the party of the first part (William Stein way) agrees to pay to two trustees for the use of' the party of the second part (the plaintiff) $6,000 per annum, from the 1st day of July, 1895, to the 1st day of July, 1898, in quarterly payments of $1,500 each for the support and maintenance of the plaintiff, and for the maintenance, support and education of the three children, and thereafter from the 1st day of July, 1898, until the youngest of the children, or the last survivor of them, should arrive at the age of twenty-one years, to pay to the trustees $7,500 annually in quarterly payments; the party of the second part (the plaintiff) agrees that she will support and maintain herself and support, maintain and educate the children and provide ahorne for them out of the proceeds of the sum agreed to be paid by William Stein way to the trustees for her benefit, in such manner as may be most advisable for the welfare of herself and the children, and she agrees that she will not enforce or attempt to enforce any judgment, order or decree of any court or judge entitling her to recover or collect from George A. Stein way any alimony, allowance or other provision for the support and maintenance of herself or for the support, maintenance and *564education of the three children. It is then provided in the agreement that no explanations, statements, accountings or reckonings shall be demanded by William Steinway of the trustees or of the plaintiff or be made or rendered by the plaintiff or by the trustees as to the manner of the disbursement of the moneys agreed to be paid by William Steinway, except that receipts should be given by the trustees to William Steinway and by the plaintiff 'to the trustees. Provision is then made for George A. Steinway being allowed to visit the children at their home once a month and at hours convenient to the plaintiff; and that in the event of the death of the plaintiff the children shall be placed under the care and supervision of such persons as the trustees, together with William Steinway, may nominate, constitute and appoint; the death of the plaintiff and of any of the children not to affect, except as before mentioned, the terms of the agreement, which' is made binding upon the heirs, executors and administrators of William Steinway. Appended to the instrument is an acceptance by the trustees and an agreement upon their part to perform their duties faithfully.
William Steinway made payments under this agreement until his death, which occurred November 30, 1896. Since that time no payments have been made. The plaintiff obtained a divorce from George A. Steinway on September 26, 1895. No provision for alimony or for the support and maintenance of the children was contained in the decree of divorce. The plaintiff married Carl L. Recknagel December 28, 1895, with the knowledge of William Steinway, who continued to make quarterly payments under his agreement after the divorce and after the remarriage of the plaintiff. George A. Steinway died September 14, 1898. The executors of William Steinway having refused to make payments after his death, this action was brought for a breach of the contract. On the trial a verdict was directed by the court in favor of the plaintiff, and from the judgment entered thereon the defendants’ executors appeal, as does also Louis Von Bernuth, trustee under the agreement above mentioned. Mr. Von Bernuth appears to be the sole trustee defendant, the action having been discontinued as against Mr. Roesler, who was his cotrustee. It is not necessary to refer to the trustee’s appeal as it has not been urged or referred to by counsel.
*565Two questions are now presented for consideration. The first relates to the right of the plaintiff to maintain the action. We are of the opinion that the plaintiff is the real party in interest under the agreement made between herself and her father-in-law. That agreement was made in form and in effect between those parties only. It was a contract made for the benefit of the plaintiff and of her children, and to supply her with moneys for the purposes stated therein. The trustees were not parties to the main agreement, and the duties required of them were only to receive money and pay it over to the plaintiff, without accountability of any kind to Mr. William Steinway. He contracted with the plaintiff to pay certain moneys to third parties for the benefit of herself and her children. The action is brought for the breach of that contract, and the cause of action does not inhere in the trustees, but in the plaintiff. She is the person damnified by the breach of the covenant made directly with her and with no one else. The gentlemen described as trustees were only to be depositaries of funds which they were to pay out when received, and there was no other active duty imposed upon them.
The serious contest relates to the character and scope and legal nature of the contract, and the defendants insist that in view of the recitals of the instrument and the surrounding circumstances under which it was executed and delivered, it would appear that it was intended by the parties thereto purely as a substitution of William Steinway to perform the legal obligation resting upon George A. Steinway to support his wife and family, and, therefore, that all obligations assumed by William Steinway under that instrument ceased with the death of his son George. We do not gather from any of the sources referred to by the appellants that the contract was one by which William Stein way only assumed the duty and obligation imposed by law upon his son to support his family. We are unable to see how, in view of the provisions of the contract itself, it can be successfully claimed that the obligation assumed by William Steinway was one that would terminate upon the death of his son. So far from the contract being one by which William Steinway simply substituted himself in his son’s place to furnish support to that son’s family with an implication that the contract was to endure only so long as George Stein way lived, we conceive that in *566■view of the surrounding circumstances under which it was made it was intended by William Steinway to be one making provision for the support and maintenance of the plaintiff as well as for the support, maintenance and education of her children until the youngest child should attain the age of twenty-one years. The recitals are only statements of the inducement which led William Steiiiway to make the family arrangement embraced in the contract. It is not urged that the contract was not upon a sufficient consideration. George A. Steinway, in consequence of weaknesses, u infirmities and habits ” is declared to be unable to support and maintain his wife and children, and William Steinway was desirous ‘of supporting and maintaining and educating his grandchildren in a manner comporting with their position, and was desirous that they should be maintained, supported and educated under the guidance of their mother. Those recitals in connection with the provision of the contract that the payments were to be made until the youngest of the children or the last survivor of them should reach the age of twenty-one years indicate that it was in William Steinway’s mind to provide for the support, education and maintenance of the children during the minorities of those children and until the youngest should attain full age; and, further, the contract expressly provides that the death of the plaintiff or of any of the children shall effect no change, except ■as thereinbefore provided in the terms of the agreement, so long as one child shall remain living. Implications cannot be read into this contract in violation of or antagonistic to its express terms and clear provisions. If William Steinway had intended to limit his obligation to the lifetime of his son George, it would have been very easy for him to have said so. There is nothing in the proofs authorizing the inference that the contract was to become inoperative and the obligation of William Steinway was to cease if his son George died within a month or a year or at any other period after the execution of the contract. When it was made, William Steinway knew the exact situation of the plaintiff and of her intentions with respect to procuring a divorce from her husband. He knew it was in contemplation, and although the plaintiff stipulated to make no claim for alimony or for the support of the children against her husband, that mere coincidence does not authorize the court to write into this agreement that the provision made was only by way of substitution *567for alimony and support of children under a decree which provision would expire with the death of her husband. That which induced William Stein way to make the contract was his desire to provide for the proper maintenance and support of his daughter-in-law and her children for fixed periods of time and for the education of the children during these periods. We" think that the terms of the contract are sufficiently clear and explicit in themselves to show that the theory of the appellants that William Steinway merely made a substitutionary agreement binding himself only to do that which his son was obliged to do by law, is altogether inadmissible. No question is made as to the measure of damages.
The judgment should be affirmed, with costs.
Ingraham and Lahghlin, JJ., concurred; McLaughlin, J., dissented.